Citation Nr: 1614688	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-09 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a heart disorder, to include as due to in-service herbicide exposure and as secondary to the service-connected diabetes mellitus.

3.  Entitlement to a compensable disability rating for erectile dysfunction.

4.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity (non-dominant), currently evaluated as noncompensable (0 percent) prior to February 9, 2012, and 20 percent since then.

5.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity (dominant), currently evaluated as noncompensable (0 percent) prior to February 9, 2012, and 30 percent since then.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969, to include service in the Republic of Vietnam during the Vietnam War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from February 2009, September 2011, and July 2015 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran perfected a timely appeal of these issues.

In a December 2010 statement, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent May 2012 letter, the Veteran stated that he wished to withdraw his request for a Board hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

The RO issued another rating decision in May 2012, which increased the disability ratings for the peripheral neuropathy of the right upper extremity to 30 percent and to 20 percent for the left upper extremity.  The increased disability ratings were made retroactively effective from February 9, 2012, the date of a VA examination that reflected findings sufficient to establish entitlement to higher evaluations.  This decision created staged ratings, and the title page has been adjusted accordingly.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).
In March 2010, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, a subsequent May 2012 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claim file.

The issue of entitlement to service connection for a heart disorder, to include as due to in-service herbicide exposure and as secondary to the service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2006 rating decision denied service connection for a heart disorder.

2.  The evidence pertaining to the Veteran's heart disorder submitted subsequent to the August 2006 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3.  Throughout the appeal, the Veteran's erectile dysfunction has been manifested by loss of erectile power, but has not been manifested by penile deformity.

4.  Prior to February 10, 2010, the peripheral neuropathy of the left upper extremity was manifested by subjective complaints, but not objective evidence of incomplete paralysis of the median nerve.

5.  Since February 10, 2010, the peripheral neuropathy of the left upper extremity was manifested by, at worst, moderate incomplete paralysis of the median nerve.

6.  Prior to February 10, 2010, the peripheral neuropathy of the right upper extremity was manifested by subjective complaints, but not objective evidence of incomplete paralysis of the median nerve.

7.  Since February 10, 2010, the peripheral neuropathy of the right upper extremity was manifested by, at worst, moderate incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The RO's August 2006 rating decision that denied service connection for a heart disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a compensable disability rating for erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, 4.119, Diagnostic Code (DC) 7522, 7913 (2015).

4.  The criteria for a higher disability rating of 20 percent for the peripheral neuropathy of the left upper extremity are met, effective February 10, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.124a, DC 8515 (2015).

5.  The criteria for a disability rating in excess of 0 percent prior to February 10, 2010, and 20 percent since then, for the peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.124a, DC 8515 (2015).

6.  The criteria for a higher disability rating of 30 percent for the peripheral neuropathy of the right upper extremity are met, effective February 10, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.124a, DC 8515 (2015).

7.  The criteria for a disability rating in excess of 0 percent prior to February 10, 2010, and 30 percent since then, for the peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.124a, DC 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, the Board is reopening the claim for service connection for a heart disorder and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.

Regarding the remaining claims, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Prior to the initial adjudication of the Veteran's increased rating claims, letters dated in August 2008 and November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the August 2008 and November 2008 notice letters to the Veteran regarding his increased rating claims.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2015).  The evidence of record does not suggest that the Veteran's erectile dysfunction and peripheral neuropathy of the bilateral upper extremities have worsened since the last VA examinations in July 2015.  Consequently, another examination to evaluate the severity of these disabilities is not warranted because there is sufficient evidence already of record to fairly decide these claims insofar as assessing the severity of the disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  New and Material Evidence 

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a heart disorder.  Although the RO determined in the February 2009 rating decision that new and material evidence had not been submitted to reopen the claim, the RO's decision concerning this is not binding on the Board.  The Board, too, must first decide whether new and material evidence has been received to reopen the claim because this threshold preliminary determination in turn affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

To establish service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).
By way of history, in an August 2006 rating decision, the RO denied service connection for a heart disorder.  The Veteran was advised of his appellate rights in a letter dated that same month.  He was informed that the records did not show that he had a current heart disorder diagnosis.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Generally, a claim, which has been denied in a Board decision or in an unappealed rating decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to the rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review the evidence received since the last final decision in order to determine whether the claim may be reopened.  The August 2006 rating decision represents the last disallowance of the claim.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In November 2008, the Veteran filed a claim to reopen his previously denied claim for entitlement to service connection for a heart disorder.  The following pieces of evidence have been added to the record since the August 2006 denial:  private medical records, VA treatment records, VA examinations, and lay statements.  This evidence is new because it has not previously been submitted.  

The June 2014 and June 2015 VA examinations are also material to the claim.  The claim was previously denied because the Veteran did not have a current heart disorder diagnosis.  Since that time, the VA examiners diagnosed the Veteran with supraventricular arrhythmia, sick sinus syndrome, and implanted cardiac pacemaker.  Thus, this evidence bears directly and substantially upon the specific matter under consideration.  As such, presuming its credibility, the evidence received since the August 2006 rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to the reopening of the claim of service connection for a heart disorder.

II.  Increased Rating Claims

A.  General Regulations and Statutes 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of July 2006 granted service connection for the Veteran's erectile dysfunction and peripheral neuropathy of the bilateral upper extremities.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Erectile Dysfunction Claim

The Veteran seeks a separate compensable disability rating for his erectile dysfunction.  His erectile dysfunction is currently rated as a noncompensable residual of his service-connected diabetes mellitus.  38 C.F.R. § 4.119, DC 7913.

Initially, the Board notes that the Veteran is already receiving special monthly compensation (SMC) for his erectile dysfunction, under 38 C.F.R. § 3.350(a) (2015), for loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k) (West 2014).  Impotence is compensated by SMC, and that benefit has been awarded to the Veteran. 

Under DC 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a compensable evaluation for a DC, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  The Board notes that review of the regulations for evaluation of genitourinary conditions discloses no other DC that more appropriately reflects the disability at issue.  38 C.F.R. §§ 4.20, 4.27.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if supported by explanation and evidence).  

In order for the Veteran to receive a higher 20 percent rating, DC 7522 requires physical deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  Based on the evidence of record, the Board finds that a compensable evaluation for erectile dysfunction is not warranted.  While the Veteran has loss of erectile power, the medical evidence of record neither indicates nor does the Veteran contend that he has any physical deformity of his penis.  None of the VA examinations or VA and private treatment records document a physical deformity of the penis.  Without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction.  Here, the requirement under DC 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  38 C.F.R. § 4.115b; see Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected erectile dysfunction more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.
The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as such as difficulty getting and maintaining an erection, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of a separate compensable disability rating for the service-connected erectile dysfunction at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

C.  Peripheral Neuropathy Claims

The Veteran's peripheral neuropathy of the right upper extremity and left upper extremity is currently rated, by analogy, under 38 C.F.R. § 4.124a, DC 8515.  In this regard, if a veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (2015) (providing specific means of listing DC for unlisted disease or injury).  The Veteran's left upper extremity is currently rated as noncompensable (0 percent) prior to February 9, 2012, and 20 percent since then.  The Veteran's right upper extremity is currently rated as noncompensable (0 percent) prior to February 9, 2012, and 30 percent since then.  He seeks increased disability ratings.  38 C.F.R. § 4.124a, DC 8515.  The Veteran is right-handed, as shown at his July 2015 VA examination, and thus his right upper extremity is his major extremity.

DC 8515 provides ratings for paralysis of the median nerve.  DC 8515 provides that mild incomplete paralysis is rated as 10 percent disabling on the major side and 10 percent on the minor side.  Moderate incomplete paralysis is rated as 30 percent disabling on the major side and 20 percent on the minor side.  Severe incomplete paralysis is rated as 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and, pain with trophic disturbances, is rated as 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The Board will begin by addressing the noncompensable disability ratings in effect prior to February 9, 2012, for the peripheral neuropathy of the bilateral upper extremities.  The Veteran filed his increased rating claims in November 2008.

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher 20 percent disability rating for his peripheral neuropathy of the left upper extremity (dominant) and a higher 30 percent rating for his peripheral neuropathy of the right upper extremity (dominant), effective February 10, 2010.  Specifically, since February 10, 2010, there is evidence of moderate incomplete paralysis of the median nerve of the bilateral lower extremities, which warrants higher disability ratings.  38 C.F.R. § 4.124a, DC 8515.

Specifically, on February 10, 2010, the Veteran submitted his Substantive Appeal on VA Form 9.  In pertinent part, on this Form, the Veteran stated, "[M]y pain has gotten worse since the time I filed a claim . . . My hand[s] are cold and they feel like they are asleep.  I find this very hard to write because my hand hurts just from holding the pen."  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  For example, he is competent to report that he experiences certain symptoms, such as cold sensations and pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Following these lay statements of worsening symptoms, the Veteran was not reexamined for his peripheral neuropathy until a February 2012 VA examination.  There are no pertinent treatment records dated during this time period.  The February 2012 VA examination is the basis for the Veteran's current 20 percent and 30 percent disability ratings for his peripheral neuropathy of the bilateral lower extremities.  The February 2012 VA examination is described in detail below.  

The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the schedular criteria for an increased rating are met if additional, later evidence otherwise satisfies the schedular criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).  Thus, in accordance with this recent case law and in applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher 20 percent disability rating for his peripheral neuropathy of the left upper extremity (dominant) and a higher 30 percent rating for his peripheral neuropathy of the right upper extremity (dominant), effective February 10, 2010.  Since February 10, 2010, there is competent and credible lay evidence of moderate incomplete paralysis of the median nerve of the bilateral lower extremities that is later confirmed by medical evidence, which warrants higher disability ratings.  38 C.F.R. § 4.124a, DC 8515.

However, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to compensable disability ratings for his service-connected peripheral neuropathy of the bilateral upper extremities prior to February 10, 2010.  Here, there is no evidence of mild incomplete paralysis of the median nerve of the bilateral upper extremities, to warrant compensable disability ratings prior to February 10, 2010.  38 C.F.R. § 4.124a, DC 8515.  

The Veteran filed his increased rating claims in November 2008.  At a VA February 2009 examination, the Veteran reported severe burning and painful daily flare-ups of his peripheral neuropathy pain that was aggravated by walking and improved with rest.  The flare-ups would last for eight hours.  The Veteran was not currently receiving any treatment for his peripheral neuropathy.  The Veteran experienced tingling, pricking, and burning sensation of the skin.  The VA examiner determined that the neurological examination of the bilateral upper extremities was normal, to include normal motor and sensory function.  

The VA and private treatment records dated prior to February 10, 2010, do not provide any evidence contrary to that obtained at the examinations.  For instance, in January 2008, the Veteran reported numbness and tingling in his bilateral upper extremities to his private physicians.  Following a neurological examination, to include electromyography (EMG)/nerve conduction velocity (NCV) testing, the private physician determined that the Veteran did not have any NCV evidence of generalized peripheral neuropathy.  As stated by the July 2015 VA examiner, the cervical radiculopathy has no relation to the Veteran's diabetes mellitus and diabetic neuropathy since it originates from nerve root.  The January 2008 EMG documented cervical radiculopathy, which is separate and distinct from the Veteran's currently service-connected peripheral neuropathy diagnosis.  At a February 2008 private neurological examination, the Veteran reported tingling and numbness in his bilateral upper extremities that could occur daily.  However, the private physician found that the neurological examination of the bilateral upper extremities was normal and intact with full muscle strength.  The physician did not diagnose the Veteran with peripheral neuropathy.  In a March 2008 private treatment record, the Veteran again reported intermittent tingling of the left arm.  Following an examination, the Veteran was again not diagnosed with peripheral neuropathy.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to compensable disability ratings for his service-connected peripheral neuropathy of the bilateral upper extremities prior to February 10, 2010.  Here, there is no evidence of mild incomplete paralysis of the median nerve of the bilateral upper extremities, to warrant compensable disability ratings prior to February 10, 2010.  Compensable disability ratings prior to February 10, 2010, are not warranted.  38 C.F.R. § 4.124a, DC 8515.

The Board will now address the disability ratings in effect since February 10, 2010, in which the Veteran is in receipt of a 20 percent disability rating for his left upper extremity and a 30 percent for his right upper extremity.  

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to higher disability ratings for his service-connected peripheral neuropathy of the bilateral upper extremities.  Here, there is no evidence of severe incomplete paralysis of the median nerve of the bilateral upper extremities, to warrant higher disability ratings since February 10, 2010.  38 C.F.R. § 4.124a, DC 8515.

Specifically, at a February 2012 VA examination, the Veteran reported burning, tingling, coldness, and numbness of his hands.  He described some difficulty with the keyboard and with grasping and holding objects.  The VA examiner diagnosed the Veteran with diabetic peripheral neuropathy of the bilateral upper extremities.  Following a physical examination of the Veteran, the examiner found that the Veteran had mild numbness of the bilateral upper extremities and moderate paresthesias and/or dysesthesias of the bilateral upper extremities.  The Veteran did not have any intermittent pain of the bilateral upper extremities.  He had full muscle strength and normal reflexes of the bilateral upper extremities.  His vibration sense, position sense, cold sensation, and light touch/monofilament testing of the bilateral upper extremities were normal.  In summary, the VA examiner determined that the Veteran had moderate incomplete paralysis of the bilateral upper extremities.  His remaining nerves in his bilateral upper extremities were normal.

The Veteran was afforded another VA examination in June 2015.  At the examination, the Veteran reported a burning sensation in his fingers and hands.  Following a physical examination of the Veteran, the examiner found that the Veteran had mild constant pain, mild numbness, and moderate paresthesias and/or dysesthesias of the bilateral upper extremities.  The Veteran did not have any intermittent pain of the bilateral upper extremities.  He had full muscle strength.  He had normal reflexes in his biceps, but decreased reflexes of the triceps of the bilateral upper extremities.  His vibration sense, position sense, and light touch/monofilament testing were normal, but his cold sensation was decreased in the bilateral upper extremities.  In summary, the VA examiner found that the Veteran had upper extremity diabetic peripheral neuropathy, but all of the nerves in his bilateral upper extremities were normal.

Another VA examination was conducted in July 2015.  The Veteran reported burning, tingling, coldness, and numbness of his hands.  The VA examiner diagnosed the Veteran with diabetic peripheral neuropathy of the bilateral upper extremities.  Following a physical examination of the Veteran, the examiner found that the Veteran did not have constant or intermittent pain or numbness of the bilateral upper extremities.  He had moderate paresthesias and/or dysesthesias of the bilateral upper extremities.  He had full muscle strength and normal reflexes of the bilateral upper extremities.  His vibration sense, position sense, cold sensation, and light touch/monofilament testing of the bilateral upper extremities were normal, except he had decreased light touch/monofilament testing in his right inner/outer forearm.  In summary, the VA examiner determined that the Veteran had mild incomplete paralysis of the bilateral upper extremities.  His remaining nerves in his bilateral upper extremities were normal.

The VA and private treatment records do not provide any evidence contrary to that obtained at the examinations.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to higher disability ratings for his service-connected peripheral neuropathy of the bilateral upper extremities.  Here, there is no evidence of severe incomplete paralysis of the median nerve of the bilateral upper extremities, to warrant higher disability ratings since February 10, 2010.  The Veteran's peripheral neuropathy of the bilateral upper extremities has been, at worst, moderate since February 10, 2010.  38 C.F.R. § 4.124a, DC 8515.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether higher ratings may be warranted for the Veteran's peripheral neuropathy of the bilateral upper extremities, but finds none are warranted.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected peripheral neuropathy of the bilateral upper extremities more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as numbness and tingling, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disabilities are worse than the assigned disability ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.
In sum, the schedular criteria for a disability rating of 20 percent, but no higher, for the Veteran's service-connected peripheral neuropathy of the left upper extremity have been met since February 10, 2010.  The schedular criteria for a disability rating of 30 percent, but no higher, for the Veteran's service-connected peripheral neuropathy of the right upper extremity have also been met since February 10, 2010.  The preponderance of the evidence is against the assignment of increased disability ratings for the peripheral neuropathy of the left upper extremity, currently rated as noncompensable prior to February 10, 2010, and 20 percent since then, at any time during the appeal period.  The preponderance of the evidence is also against the assignment of increased disability ratings for the peripheral neuropathy of the right upper extremity, currently rated as noncompensable prior to February 10, 2010, and 30 percent since then, at any time during the appeal period.  Thus, the claims are granted in part and denied in part.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see Gilbert, 1 Vet. App. at 49. 

D.  Extraschedular and TDIU Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's peripheral neuropathy of the bilateral upper extremities and erectile dysfunction fully address his symptoms, which include mainly loss of erectile power and burning, tingling, coldness, and numbness of the bilateral upper extremities, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted.  A comparison between the level of severity and symptomatology of the peripheral neuropathy of the bilateral upper extremities and the erectile dysfunction with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports loss of erectile power and burning, tingling, coldness, and numbness of the bilateral upper extremities.  The regulations address loss of erectile power and numbness and tingling of the bilateral upper extremities, and these symptoms of were considered in assigning the Veteran his current disability ratings.  There is no credible evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At the July 2015 VA examinations, the Veteran reported that he was currently employed, and there is no allegation that his service-connected erectile dysfunction and/or peripheral neuropathy of the bilateral upper extremities have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 








	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a heart disorder is reopened.

The claim of entitlement to a compensable disability rating for erectile dysfunction is denied.

Entitlement to an increased disability rating of 20 percent, but no higher, for the peripheral neuropathy of the left upper extremity (non-dominant) is granted, effective February 10, 2010.

The claim of entitlement to an increased rating for peripheral neuropathy of the left upper extremity (non-dominant), currently evaluated as noncompensable (0 percent) prior to February 10, 2010, and 20 percent since then, is denied.

Entitlement to an increased disability rating of 30 percent, but no higher, for the  peripheral neuropathy of the right upper extremity (dominant) is granted, effective February 10, 2010.

The claim of entitlement to an increased rating for peripheral neuropathy of the right upper extremity (dominant), currently evaluated as noncompensable (0 percent) prior to February 10, 2010, and 30 percent since then, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining heart disorder claim can be properly adjudicated.   
The Veteran was afforded VA examinations for his heart disorder in June 2014 and June 2015.  The Veteran was diagnosed with supraventricular arrhythmia, sick sinus syndrome, and implanted cardiac pacemaker.  The Veteran asserts that these disorders are secondary to his service-connected diabetes mellitus.  The June 2015 VA examiner did not provide a medical opinion.  The June 2014 VA examiner only addressed the causation element, and not the aggravation element, of whether the diabetes mellitus caused the current heart disorders.  38 C.F.R. § 3.310 (2015).  

Additionally, the Veteran has not been provided a VA medical opinion addressing whether his current heart disorders are due to his presumed in-service herbicide exposure from his military service in the Republic of Vietnam during the Vietnam War.  Accordingly, a VA addendum medical opinion addressing the aggravation aspect of secondary service connection and the Veteran's in-service herbicide exposure are to determine the etiology of the Veteran's currently diagnosed heart disorders.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the original June 2014 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed supraventricular arrhythmia, sick sinus syndrome, and implanted cardiac pacemaker.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.
The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's currently diagnosed supraventricular arrhythmia, sick sinus syndrome, and implanted cardiac pacemaker are related to his active military service, to include his presumed in-service herbicide exposure?  

b) Is it at least as likely as not that the Veteran's current supraventricular arrhythmia, sick sinus syndrome, and implanted cardiac pacemaker were aggravated (permanently worsened beyond the normal progression) by his service-connected diabetes mellitus?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

2.  After the above action has been completed, readjudicate the Veteran's claim of entitlement to a heart disorder, to include as due to in-service herbicide exposure and as secondary to the service-connected diabetes mellitus.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


